Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 21-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenno (US 20180019054) in view of Yokoyama (US 20140266949)
Tenno teaches
1. A wireless transponder device to be used in medical procedures, the wireless transponder device comprising: a wireless transponder comprising: 
a substrate; 
a first metal layer carried on the substrate, the first metal layer including at least part of an inductive portion and at least part of a capacitive portion, the inductive portion and the first capacitive portion electrically coupled together (Fig. 6, par. 121: conductor 7 and pad electrodes P1, P2 are capacitive elements); and 
a plating layer (P1, P2), the plating layer electrically coupled to the first metal layer.
Tenno is silent to wherein the inductive portion includes a ferrite layer and a second metal layer, wherein the first metal layer extends over the ferrite layer perpendicular to a longitudinal axis of the ferrite layer and the second metal layer extends under the ferrite layer non-perpendicular to the longitudinal axis of the ferrite layer.
Yokoyama teaches the inductive portion includes a ferrite layer (SH2, SH3) and a second metal layer (par. 102-108), wherein the first metal layer (18, 14) extends over the ferrite layer perpendicular to a longitudinal axis of the ferrite layer and the second metal layer (16) extends under the ferrite layer non-perpendicular to the longitudinal axis of the ferrite layer (Fig. 1, 4-5, par. 153)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yokoyama so that the inductive coil and the conductor patterns can be made of a different pattern.
4.1, further comprising: the second metal layer is electrically coupled to the first metal layer by one or more vias (Tenno, Figs. 1-5; Yokoyama, Figs. 1-5).
5.4 wherein the ferrite layer includes an exterior surface, and wherein the first metal layer, the one or more vias, and the second metal layer form a multi-turn coil that traverses along at least a portion of the exterior surface of the ferrite layer (Tenno, par. 71, 128, 196; Yokoyama, Figs. 1-5). 
6.4 wherein the second metal layer is the plating layer (Tenno, par. 72).
7.1 wherein the capacitive portion a first electrically conductive portion and a second electrically conductive portion in which a dielectric portion separates the first electrically conductive portion and the second electrically conductive portion (Tenno, Fig. 6, 21-22, 26-28, par. 120-121; Yokoyama, par. 153).
10.1, further comprising: a pouch, wherein the wireless transponder is enclosed within the pouch (Tenno, Figs. 20-26). 
21.1, further comprising an insulating layer disposed between an exterior surface of the ferrite layer and the first metal layer (Yokoyama, Fig. 1, 4-5).  
22.1, further comprising an insulating layer disposed between an exterior surface of the ferrite layer and the second metal layer (Yokoyama, Fig. 1, 4-5).   
24.1, further comprising a port electrically coupled to the inductive portion and configured to couple to an electrical component (Tenno, Fig. 20; Yokoyama, Figs. 30-33).  
25.1, further comprising a port electrically coupled to the capacitive portion and configured to couple to an electrical component (Tenno, Fig. 22, par. 237; Yokoyama, Fig. 32).  
26.1, wherein the capacitive portion includes a first electrically conductive portion and a second electrically conductive portion separated by a dielectric portion, wherein the first electrically conductive portion, the second electrically conductive portion, and the dielectric portion are formed as a single layer (Tenno, Fig. 26, capacitor 64 is well understood to include two conductive portions separated by an dielectric in between; par. 116).  
27.1, wherein the capacitive portion includes a first electrically conductive portion and a second electrically conductive portion separated by a dielectric portion, wherein the first electrically conductive portion, the second electrically conductive portion, and the dielectric portion are formed in multiple layers (Tenno, par. 116, 121-123, 237).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenno (US 20180019054)/Yokoyama (US 20140266949) in view of Chen (US 20170069964)
Re claim 8.1, 9.1, Tenno is silent to alumina or copper.
Chen teaches “first antenna 101 and the second antenna 102 may be made of conductive materials (e.g., but not limited to, copper, silver, iron, alumina, or alloys of two or more of the aforementioned metals”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen to form the first layer using metals including alumina or copper.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenno (US 20180019054) Yokoyama (US 20140266949) in view of Hattori (US 20070132590)
Re claim 23.1, Tenno is silent to wherein the ferrite layer is deposited via a sputtering process.  
Hattori teaches this process is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hattori for depositing metal material to make conductor or metal layer.

Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887